Citation Nr: 9902308	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as a result of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  He was awarded the Vietnam Campaign Medal, the Vietnam 
Service Medal with two campaign stars, and two overseas 
service bars, among other decorations for his service in 
Vietnam.

This appeal has been before the Board of Veterans Appeals 
(Board) twice previously.  In April 1996 and again in 
November 1996 it was remanded for additional evidentiary 
development.  The most recent remand requested that the RO 
obtain and associate with the claims folder copies of all 
pertinent medical records, not already on file, showing 
treatment of the veteran for any skin disability since his 
release from active duty in August 1969.  To accomplish this, 
the veteran was to be requested to assist the RO by providing 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
any skin disability.  In December 1996, the RO sent a letter 
requesting such information to the veteran at his current 
address of record.  He did not respond to the letter.  

Because proceedings before the Board are ex parte and non-
adversarial in nature, the VA is required by statute and by 
case law to assist appellants in developing well-grounded 
claims.  38 U.S.C.A. § 5107.  The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If the veteran wished to fully develop his claim, he 
had a corresponding duty to assist by providing the requested 
information.  The Board therefore holds that, even though the 
veterans claim may not have been fully developed, the VA has 
fulfilled its duty to assist him and that the RO has 
fulfilled the request set forth in the previous remand.  We 
will thus proceed to evaluate the veterans claim based on 
the evidence currently of record.

The remand also required that the RO schedule a VA 
dermatological examination for the veteran to obtain a fully-
informed medical opinion regarding any relationship between 
the veterans skin disorder(s) and exposure to Agent Orange 
during service.  The RO complied with this request by 
scheduling the veteran for an examination.  The veteran did 
not report for the scheduled examination.  It appears there 
may have been some confusion as to the location of the 
examination because the veteran apparently did report to the 
dermatology clinic at the VA Medical Center the same day as 
the scheduled examination, but did not see the examiner at 
the scheduled time.  However, a review of the claims file 
reveals that the scheduled examiner was able to review the 
veterans claims file and his VA medical records, and 
commented that she was familiar with the veterans skin 
disorders as she had examined him previously.  Furthermore, 
the examiner provided a written opinion which is responsive 
to the Boards remand requests.  Thus, the Board is of the 
opinion that the previous remand has been substantially 
complied with, and that another remand is therefore 
unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veterans service medical records do not reflect that 
a skin disorder was present during service.  

2.  The veteran has not shown a nexus between a currently-
shown skin disorders and service.


CONCLUSION OF LAW

The claim for service connection for a skin disorder cannot 
be presumed to be related to exposure to Agent Orange and is 
not otherwise well grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends his currently-shown skin disorders 
result from exposure to Agent Orange or other herbicides 
during service in Vietnam.  He alternatively contends that 
service connection is warranted in the basis that his skin 
problems had their inception during service or shortly after 
service.


Facts

The report of the general medical examination conducted in 
August 1966 in conjunction with the veterans entrance into 
service shows that his skin was considered normal and that he 
had no identifying body marks or scars at that time.  On the 
medical history portion of the examination report, which was 
completed by the veteran himself, he checked that he did not 
have and had never had any skin diseases.  The records 
reflecting medical treatment in service are negative for any 
skin problems, other than one incident of lice/scabies in 
March 1968 at Fort Campbell, Kentucky.  The report of the 
general medical examination conducted in June 1969 prior to 
the veterans discharge from service shows that the veteran 
reported that he did not have and had never had any skin 
diseases.  Upon clinical examination, his skin was deemed to 
have been normal.

In September 1969, the veteran submitted applications for VA 
compensation and for life insurance.  He did not report skin 
problems upon either application.  From September 1969 to 
October 1969, the veteran was hospitalized in a VA hospital 
for treatment of a pulmonary disorder.  There is nothing in 
the report of this hospitalization to indicate he had any 
complaints or treatment relating to a skin disorder during 
the hospitalization.  In November 1973, he was treated in a 
VA hospital for a psoriatic plaque of the scalp.  Subsequent 
medical records show treatment for psoriasis and for acne 
rosacea.  Both conditions have persisted into the present 
time. 

As discussed above, a VA dermatologist performed a 
comprehensive review of the veterans medical records and 
claims file in April 1997.  The examiner presented diagnostic 
impressions of 1) acne rosacea involving the face with 
history suggesting possible neck involvement with possible 
folliculitis versus pustular acne in the neck area, 2) 
psoriasis involving upper and lower extremities and trunk, 3) 
probable psoriasis involving fingernails and toenails.  In 
response to the Boards request for a medical opinion, she 
provided the following discussion:  

I am aware of no association between any 
of the above diagnosed skin conditions 
and exposure to Agent Orange.  In my 
opinion, it is not likely that the above 
skin disabilities are related in any way 
to exposure to Agent Orange based on 
current medical literature and knowledge 
available at this time. 


Law and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
supra.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

The United States Court of Appeals for the Federal Circuit 
has recently affirmed the principle that if an appellant 
fails to submit a well-grounded claim, the VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma, 
multiple myeloma, and respiratory cancers.  With regard to 
the skin diseases, chloracne or other acneform disease 
consistent with chloracne, the regulations specify that the 
skin disorder must have become manifest to a degree of 10 
percent within one year after the last date on which the 
veteran was exposed to the herbicide during active military 
service for service connection to be warranted.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  


Analysis

As noted above, the veterans service medical records are 
entirely negative for any skin disorder, other than 
lice/scabies.  In fact, upon discharge, the veterans skin 
was judged to have been normal by a medical examiner.  
Although the presence of several disorders involving the skin 
is confirmed in the recent medical records, these records 
reflect current treatment only and there is nothing contained 
in these records to indicate a relationship to service.  The 
evidence of record also does not show the presence of a skin 
disorder within a year of service.  The veterans claim for 
entitlement to service connection for a skin disorder on a 
direct basis thus is not well grounded as he has not shown 
evidence indicating incurrence of the disability during 
service or a medical nexus between the currently-shown 
disability and service.

The veteran has asserted his skin disorders may be related to 
exposure to Agent Orange and invokes the regulatory 
presumptions set forth above to support grants of service 
connection.  However, none of the disorders currently shown 
are subject to the regulatory presumption pertaining to 
herbicide exposure as the VA has not included them in the 
list set forth at 38 C.F.R. § 3.309(e), which represents 
those disabilities and diseases which have been identified as 
ones that usually result from herbicide exposure under 
generally-accepted scientific principles.  Neither the 
veterans psoriasis nor his acne rosacea have been described 
in any of the medical evidence as sufficiently analogous to 
chloracne or other acneform diseases consistent with 
chloracne to merit the legal presumption that they were 
caused by herbicide exposure.  

A veteran may, however, establish service connection for a 
disease or disability resulting from herbicide exposure with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  The veteran has not presented any evidence 
other than his own contentions, to show that his skin 
disorders could have been caused by exposure to Agent Orange, 
however.  While his sincerity in presenting his contentions 
is clear, since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Although he reported in written contentions 
and hearing testimony made in support of the instant claim 
that his skin problems began in service, or shortly 
thereafter, he has submitted no contemporaneous evidence 
corroborating this statement.  Thus, his lay assertions to 
the effect that the disabilities at issue may have been 
caused by exposure to Agent Orange in service are neither 
competent nor probative of the issue in question.  Neither 
has he presented any medical evidence supporting the claims.  
The medical opinion of record, the April 1996 VA opinion, 
directly contradicts the veterans assertion that his skin 
disorders may be related to Agent Orange exposure.  Precedent 
decisions dictate that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this case, the veteran has failed to bear this 
evidentiary burden as he has not presented medical evidence 
suggesting a nexus between his currently-shown skin 
disorders, and his period of service.  Caluza, supra.  In the 
absence of well-grounded claims, his appeal must be denied.  
38 U.S.C.A. § 5107(a).

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the veteran has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Thus, any error by the RO in 
deciding this case on the merits, rather than being not well 
grounded, was not prejudicial to the veteran.

As noted above, when a claim is not well grounded, VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim.  However, VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of VA 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  This duty attaches where an appellant 
has reported the existence of evidence which could serve to 
render a claim well grounded.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In this case, the veteran has not 
identified any other evidence which could potentially support 
his claim and the VA has fulfilled its obligation to inform 
the veteran in the multiple Supplemental Statements of the 
Case, the two previous Board remands, and in the December 
1996 letter requesting further evidence and information from 
the veteran.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence which is lacking and 
that is necessary to make the claim well grounded.


ORDER

Service connection for a skin disorder is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
